Filing Date: 10/28/2019
Applicant(s): Ando et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election and amendment filed on 9/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Invention Restriction
Applicant’s election without traverse of the group-I invention, reading on a semiconductor device, in the reply filed on 9/22/2021, is acknowledged.  The applicant indicated that all pending claims 1-9 and 21-27 read on the elected invention.  The examiner agrees.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 126 and 128 have both been used to designate the same protective layer in figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2020/0411662) in view of Wang (US 2019/0148237).

Regarding claim 1, Lin (see, e.g., figs. 12 and 13) shows most aspects of the instant invention including a semiconductor device comprising:
A semiconductor substrate 202
A field effect transistor 200 disposed on the substrate, the transistor including:
A vertical fin 204 defining a longitudinal length along a longitudinal axis x-axis
Source and drain regions 214 separated by a gate region
A gate structure 210 disposed over the gate region, the structure including an interfacial layer 222 and a gate electrode 228
wherein a first longitudinal section of the gate structure includes the interfacial layer 222 and a second longitudinal section of the gate structure is devoid of the interfacial layer.
Lin, however, fails to teach that the interfacial layer is a dipole layer.  Wang (see, e.g., fig. 2D), on the other hand, uses a dipole layer 212A as an interfacial layer in a transistor 240 similar to Lin.  Wang (see, e.g., par. 0033) teaches that said layer improves the mobility and reliability of the transistor.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to use the dipole layer of Wang for the interfacial layer of Lin to improve the mobility and reliability of the transistor.
Regarding claim 2, Lin (see, e.g., fig. 12) shows that the second section is adjacent the drain region 214.
Regarding claim 5, Lin (see, e.g., fig. 12) shows that the gate structure includes a high-k insulating material 234 over the interfacial layer 222.
e.g., fig. 12) shows the device further includes an outer spacer 212 disposed about the gate structure 210, the interfacial layer 222 being spaced a predetermined distance from a wall of the outer spacer adjacent the drain region 214, said distance corresponding to the second section of the gate structure.
Regarding claim 21, Lin (see, e.g., figs. 12 and 13) shows most aspects of the instant invention including a semiconductor device comprising:
A semiconductor substrate 202
A field effect transistor 200 disposed on the substrate, the transistor including:
A vertical fin 204 defining a longitudinal axis x-axis
Source and drain regions 214
A gate structure 210 disposed over the fin between the source and drain regions, the gate structure including:
A first longitudinal gate section comprising an interfacial layer 222 and a gate electrode over the interfacial layer
A second longitudinal gate section comprising the gate electrode
Lin, however, fails to teach that the interfacial layer be a dipole layer.  Wang (see, e.g., fig. 2D), on the other hand, uses a dipole layer 212A as an interfacial layer in a transistor similar to Lin.  Wang (see, e.g., par. 0033) teaches that said layer improves the mobility and reliability of the transistor.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to use the dipole layer of Wang in the interfacial layer of Lin to improve the mobility and reliability of the transistor.
e.g., fig. 12) shows that the second section is disposed adjacent to the drain region 214.
Regarding claim 23, Lin (see, e.g., fig. 12) shows that the gate electrode is in contact with the fin in the second section.
Regarding claim 24, Lin (see, e.g., fig. 12) shows that the gate electrode comprises a high-k insulating material 234 and a gate material 228.
Regarding claims 3, 4 and 25, Lin fails to specify that the second section extends between about 10% and 50% of the longitudinal length of the gate structure.  However, differences in length will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the length of the second section, it would have been obvious to one of ordinary skill in the art to use these values in the device of Lin.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 7 and 26, Wang (see, e.g., par. 0019/ll.26-31) teaches that the transistor is an nFET wherein the dipole layer includes one of aluminum oxide and a titanium oxide.
e.g., par. 0019/ll.31) teaches that the transistor is a pFET wherein the dipole layer includes oxides of the Group IIA or IIIB elements.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin/Wang in view of Rami (US 2020/0259018).

Regarding claim 9, Lin/Wang shows most aspects of the instant invention (see, e.g., paragraphs 6-8 above).  Lin (see, e.g., par.0059) also teaches that additional processing steps include forming contacts for the device.  She, however, fails to specifically show the contacts in communication with the source and drain regions.  Rami (see, e.g., par. 0045), on the other hand, teaches that source and drain contacts are needed to provide electrical connectivity to these regions of the transistor.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to form contacts to the source and drain regions of Lin, as taught by Rami, to provide electrical connectivity to these regions of the transistor.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the 
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
						
MDP/mdp
December 31, 2021